625 F.3d 716 (2010)
Ezell GILBERT, Petitioner-Appellant,
v.
UNITED STATES of America, Respondent-Appellee.
No. 09-12513.
United States Court of Appeals, Eleventh Circuit.
November 3, 2010.
George Allen Couture, Stephen J. Langs, Rosemary T. Cakmis, Fed. Pub. Defenders, Orlando, FL, for Gilbert.
Michael A. Rotker, U.S. Dept. of Justice, Crim. Div., Washington, DC, David Paul Rhodes, U.S. Atty., Linda Julin McNamara, Asst. U.S. Atty., Tampa, FL, for U.S.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BLACK, CARNES, BARKETT, HULL, MARCUS, PRYOR and MARTIN, Circuit Judges.[*]
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.
NOTES
[*]  Judge Charles R. Wilson has recused himself and will not participate. Senior United States Circuit Judge James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).